Citation Nr: 0002813	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  95-08 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans






INTRODUCTION

The veteran served on active duty from October 1958 to June 
1963.  This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in Montgomery, 
Alabama (hereinafter RO).


FINDING OF FACT

There is no medical evidence of record that the veteran 
currently has a psychiatric disorder.


CONCLUSION OF LAW

The claim of entitlement to service connection for an 
acquired psychiatric disorder is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

This issue was previously before the Board and was remanded 
to the RO for further development in March 1997.  The veteran 
failed to respond to the RO's request for information and did 
not report for the scheduled VA examination.  The Board notes 
that a supplemental statement of the case was returned to the 
RO as no forwarding address was provided.  The veteran's 
representative noted that their attempts to contact the 
veteran had failed.  The United States Court of Appeals for 
Veterans Claims (hereinafter Court) has stated that, "the 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, the 
Board will decide this issue based on the evidence of record.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991).  
The law provides that "a person who submits a claim for 
benefits under a law administered by the [VA] shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a).  Establishing a 
well-grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service-connected; 
it requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498 (1995); see 
also 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For 
some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  

The veteran's enlistment examination dated in October 1958, 
revealed no psychiatric abnormalities.  In April 1960, the 
veteran complained that he was nervous and could not sleep.  
Thereafter, in July 1960, the veteran stated that he had a 
history of chronic anxiety in social situations.  Mental 
status examination revealed no evidence of psychosis.  The 
diagnosis was chronic schizoid personality, moderate, 
manifested by seclusiveness, shyness, and serious mindedness.  
In November 1960, the veteran complained of anxiety 
manifested by hyperventilation, faintness, and muscular 
weakness.  The diagnosis was acute anxiety reaction.  In 
April 1961, the veteran complained that he was nervous and 
that his stomach was in "knots."  In August 1962, the 
veteran stated that he was "very" nervous and his stomach 
still bothered him.  The veteran's service discharge 
examination in April 1963, noted that the veteran had 
"nervous trouble" due to personal problems; however, no 
psychiatric abnormalities were found on examination.  

The veteran contends that he received psychiatric treatment 
while in service.  His service medical records discussed 
above support this contention.  However, there is no evidence 
of record that the veteran has a current psychiatric 
disability that is related to the disability shown in 
service.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that the VA's and Court's interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 
2 Vet. App. 141, 143 (1992).  The veteran has the burden to 
bring evidence to render plausible the existence of the 
disability for which he is claiming service connection in 
order to establish a well-grounded claim.  

Although the veteran contends that he has a current 
psychiatric disorder, medical diagnosis and causation involve 
questions are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  There is no evidence that 
the veteran is competent to make a medical determination as 
to his current psychiatric status, or that his current 
complaints are the result of findings over three decades ago.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit, 5 Vet. App. at 93.

In this case, no competent medical evidence has been 
presented or secured to render plausible a claim that the 
veteran currently has an acquired psychiatric disorder.  
Accordingly, the Board concludes that the claim for service 
connection for an acquired psychiatric disorder is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


ORDER

The claim of entitlement to service connection for an 
acquired psychiatric disorder is denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


 

